Case 3:19-cv-00477-REP Document 73 Filed 03/18/20 Page 1 of 8 PageID# 737



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division


 TREVOR FITZGIBBON                             )
                                               )
        Plaintiff,                             )
                                               )
 v.                                            )              Case No. 3:19-cv-477-REP
                                               )
                                               )
 JESSELYN A. RADACK                            )
                                               )
        Defendant.                             )
                                               )


                 REPLY IN SUPPORT OF
        MOTION FOR ENTRY OF PROTECTIVE ORDER
        Plaintiff, Trevor Fitzgibbon, by counsel, pursuant to General Order No. 2020-03,

 the Court’s Order entered March 18, 2020 [ECF No. 72] and Local Civil Rule 7(F),

 respectfully submits this Reply to defendant, Jesselyn Radack’s (“Radack”), motion to

 strike/opposition [ECF No. 69] to Plaintiff’s motion for entry of a protective order.

                                   I. INTRODUCTION

        As a party, Plaintiff clearly has standing to seek a protective order for any of the

 reasons stated in Rule 26(c)(1). See, e.g., In re Subpoena for Documents Issued to

 ThompsonMcMullan, P.C., 2016 WL 1071016, at * 3 (E.D. Va. 2016). Rule 26(c)(1)

 plainly states that “[a] party or any person from whom discovery is sought may move for

 a protective order in the court where the action is pending”. Fed.R.Civ. P. 26(c)(1)

 (emphasis added). Rule 26(c)(1) also authorizes the District Court for “good cause

 shown” to issue an order “to protect a party or person from annoyance, embarrassment,



                                              1
Case 3:19-cv-00477-REP Document 73 Filed 03/18/20 Page 2 of 8 PageID# 738



 oppression, or undue burden or expense”. Rule 26(c)(1) does not limit the District

 Court’s inherently authority to enter a protective order to facilitate discovery.

        Prior to filing this motion, the parties, by counsel, conferred about the motion.

 Radack refused to consent to the entry of a protective order.

                                     II. DISCUSSION

        There are numerous reasons the Court should enter a Protective Order:

        1.      Radack has requested confidential information from Plaintiff in

 discovery. Plaintiff requests the entry of a protective order forbidding disclosure of

 certain information to Radack, i.e., the name of the whistleblower, specifying terms for

 the disclosure of confidential and ATTORNEY”S EYES ONLY information, and

 limiting Radack’s ability to disclose confidential information to non-parties. Rule

 26(c)(1)(A-E). For example, in her first discovery requests,1 Radack broadly sought

 copies of “all documents in your possession relating in any way to the subject matter or

 allegations contained in the Amended Complaint” and “all documents, including any

 notes, diaries, journals and/or correspondence (including text messages), relating to any

 discussions, conversations or communications you had with anyone concerning or

 supporting the claims or allegations in the Complaint”, which may include Fitzgibbon’s

 medical records and communications with health care providers. In her second discovery

 requests, Radack specifically seeks, inter alia, documents and information that identifies

 the whistleblower, communications relayed by a third party witness, Plaintiff’s telephone

 records, tax returns, financial statements, and other records that contain sensitive

 personal, proprietary and/or financial information and material that is not generally


        1
                True copies of Radack’s first and second discovery requests to Plaintiff
 are attached as Exhibits “A” and “B”.

                                               2
Case 3:19-cv-00477-REP Document 73 Filed 03/18/20 Page 3 of 8 PageID# 739



 known to the public and that is the subject of efforts by the parties, respectively, that are

 reasonable under the circumstances to maintain the confidentiality of such material. The

 Court should enter a protective order in this action.2

        2.      Disclosure should be limited in order to prevent harassment,

 intimidation and interference with both Plaintiff, Plaintiff’s witnesses, and

 Plaintiff’s counsel. See Rule 26(c)(1)(A-E).       Since April 16, 2018, at least one of

 Radack’s alleged confederates, Raymond Johansen (“Johansen”), has repeatedly

 threatened to hack and harm Plaintiff. Johansen is a hacker reputed to be connected to

 the group “Anonymous”. Johansen prepared a “Report on Trevor Fitzgibbon and the law

 suit against Jesselyn Radack” in which he advised Radack as follows:




 …




        2
                In the first action between the parties, Case 3:18-vb-247-REP, the Court
 entered a Stipulated Protective Order. [Case 3:18-cv-247-REP (ECF No. 27)]. It speaks
 volumes that Radack refuses to stipulate to the entry of a protective order in this case.

                                               3
Case 3:19-cv-00477-REP Document 73 Filed 03/18/20 Page 4 of 8 PageID# 740



 On January 30, 2020, while the parties were in a mediation, Johansen tweeted the

 following message, which Plaintiff believes is an order for Johansen’s “crew” to hack

 Plaintiff and possibly Plaintiff’s attorney’s computers:




 On February 6, 2020, Johansen tweeted the following message:


                                              4
Case 3:19-cv-00477-REP Document 73 Filed 03/18/20 Page 5 of 8 PageID# 741




 On March 13, 2020, a third party published an interview with Johansen. During this

 interview, Johansen expressly confirmed the hacking operation. Johansen threatened

 Plaintiff’s counsel. Beginning at 1:44:05 of the interview, Johansen point blank states as

 follows:

        “It’s just like this – I want Biss fucked. And I want Trevor to go away and stop
        harassing us and Jesselyn Radack … I’m gonna let you in on a little secret: there
        are from 20 to 45 people on different crews working on this and have been for
        maybe six or eight weeks now. And you know … we like to name operations or
        OPS as we call it. And the OP is called OP BISS”.

 (Emphasis added). Beginning at 2:16:02 of the interview, Johansen clarified as follows:

        “It should be clear what I want. I want the goddamn Subpoena [to Twitter] gone.
        I want the harassment of Jesselyn Radack to stop. I want Biss to not have a law
        license anymore.”

 [https://twitter.com/dangerzonelive/status/1238587329045876736].        These threats are

 extremely serious. They per se support entry of a protective order in this case.

        3.      Entry of a protective order will facilitate production of Radack’s

 private direct messages for use solely in this litigation without fear of disclosure to

 unauthorized persons. Fitzgibbon’s only goal in this litigation is to discover the full

                                              5
Case 3:19-cv-00477-REP Document 73 Filed 03/18/20 Page 6 of 8 PageID# 742



 extent of Radack’s breaches of the settlement agreement, defamation after April 9, 2019,

 and her interactions with certain users of Twitter, including

                @Rayjoha2 (Johansen)
                @jimmysllama
                @Kaidinn3
                @WellTraveledFox4
                @sparrowmedia
                @charliearchy
                @DevinCow
                @AdamParkhomenko
                @RVAwonk
                @Thomas_Drake1
                @KathleenMcClellan

 Radack tweeted, retweeted, replied to, liked, and tagged each and every one of these

 persons during the relevant period in tweets or posts that mention Plaintiff or that are of

 and concerning Plaintiff. Each of these persons is a potential witness in this case. The

 entry of a protective order would eliminate or at least greatly ameliorate the concerns

 about production of Radack’s non-privileged direct messages with third parties. See, e.g.,

 Kessler, 2018 WL 3730434 (N.D. Cal. 2018).5




        3
               Between April 9, 2019 and the present, the user behind the @Kaidinn
 account operated numerous other Twitter accounts that were used to defame Plaintiff,
 including @vcrutldczsdfa, @GiveBackTheAcct, @HatedByManyLOL, and
 @WhoPaysBiss.

        4
              Between April 9, 2019 and the present, Beth Bogaerts operated the
 @WellTraveledFox Twitter account and the following accounts @foxfire2112,
 @foxfire2113, @foxfire3112, @foxfire3131, @YokoOnoOf301, @NoxFemme,
 @modernnomad3 and @PaxNomad.
        5
              None of the anonymous Twitter users filed a motion to quash Plaintiff’s
 Subpoena to Twitter. Neither Twitter nor Radack has standing to move to quash the
 Subpoena on behalf of these non-parties.

                                              6
Case 3:19-cv-00477-REP Document 73 Filed 03/18/20 Page 7 of 8 PageID# 743



        4.      Plaintiff can move to compel production of Radack’s direct messages,

 but that is not relevant to the need for a protective order. Counsel for Plaintiff

 requested that Radack consent to disclosure of her direct messages with the Twitter

 accounts identified above. This approach would have saved cost, avoid undue burden,

 and allowed Twitter to comply with its obligations under the Stored Communications Act

 (“SCA”), and produce the documents. See 18 U.S.C. § 2702(b)(3). Radack refused to

 consent. Although Plaintiff can obtain an Order compelling production of the private

 messages, see, e.g., Lucas v. Jolin, 2016 WL 2853576, at * 8 (S.D. Ohio 2016), Fawcett

 v. Altieri, 38 Misc.3d 1022, 960 N.Y.S.2d 692, 597 (N.Y. Super. 2013) (private social

 media posts may be compelled from a user in civil discovery “just as material from a

 personal diary may be discoverable”) – and Plaintiff will if necessary – the parties are not

 at that stage and, hopefully, Radack will cooperate in discovery and produce the direct

 messages without further cost, expense and added burden.

                                      CONCLUSION

        For the reasons stated above, Plaintiff respectfully requests the Court to grant

 Plaintiff’s motion and enter a Protective Order.



 DATED:         March 18, 2020



                            Signature of Counsel on Next Page




                                              7
Case 3:19-cv-00477-REP Document 73 Filed 03/18/20 Page 8 of 8 PageID# 744



                            TREVOR FITZGIBBON



                            By:    /s/ Steven S. Biss
                                   Steven S. Biss (VSB # 32972)
                                   300 West Main Street, Suite 102
                                   Charlottesville, Virginia 22903
                                   Telephone:     (804) 501-8272
                                   Facsimile:     (202) 318-4098
                                   Email:         stevenbiss@earthlink.net

                                   Counsel for the Plaintiff




                           CERTIFICATE OF SERVICE

       I hereby certify that on March 18, 2020 a copy of the foregoing was filed

 electronically using the Court’s CM/ECF system, which will send notice of electronic

 filing to counsel for the Defendant and all interested parties receiving notices via

 CM/ECF.




                            By:    /s/ Steven S. Biss
                                   Steven S. Biss (VSB # 32972)
                                   300 West Main Street, Suite 102
                                   Charlottesville, Virginia 22903
                                   Telephone:     (804) 501-8272
                                   Facsimile:     (202) 318-4098
                                   Email:         stevenbiss@earthlink.net

                                   Counsel for the Plaintiff




                                          8
